        Case 1:18-cr-00809-RJS Document 32 Filed 07/29/19 Page 1 of 1




                                                    July 29, 2019

BY ECF AND EMAIL

Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, NY 10007

Re:   United States v. John Luke Shannon,
      18 Cr. 809 (RJS)

Dear Judge Sullivan:

       I write to request that the Court reschedule sentencing in the above-
referenced matter. By order dated July 22, this Court scheduled sentencing for
August 16. Unfortunately, I will be out of the office that week. I therefore request
that the Court reschedule sentencing for the morning of August 23, when I
understand both the government and the Court will be available.

                                                    Respectfully submitted,

                                                     /s/
                                                    Clay H. Kaminsky, Esq.
                                                    Assistant Federal Defender
                                                    (212) 417-8749


cc:   AUSA Cecilia Vogel
